DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. Note the examiner has annotated the number of pages received for non-patent document citation number 6 on form PTO-1449. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitation is vague: “usefulness”. The scope of the meaning of the term is not clear. The limitations of claims 9 and 15 parallel claim 1; therefore, they are rejected under the same rationale. Claims 2-8, 10-14 and 16-20 are rejected based on dependency. 

Regarding claim 3, the following limitation is vague: “data blocks utilizing horizontal and vertical chunking of the training dataset.” The phrase “horizontal and vertical chunking does not appear to be defined within the disclosure. The limitations of claims 11 and 17 parallel claim 3; therefore, they are rejected under the same rationale. Claims 4-7, 12-14 and 18-20 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being obvious over Gonzalez et al. US Patent Application Publication No. 2019/0265890 A1 in view of RAID article <https://www.prepressure.com/libray/technology/raid#raid-10>.  (The examiner notes Gonzalez et al. and RAID references were cited on form PTO-1449)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Gonzalez et al. teaches the following:
A computer-implemented method comprising [note: Abstract, “A storage management application writes the dataset to a RAID array that corresponds to the RAID level determined by the learning application.” ]:
determining, by one or more processors, a storage strategy for each chunked data block in a training dataset, based on a respective computed usefulness score and a series of usefulness thresholds, wherein the storage strategy comprises RAID strategies that include stripping, mirroring, parity, and double parity [note: paragraph 0007, “the learning application performs operations comprising: performing a training phase to adjust parameters in the learning application by processing a plurality of training datasets … indicate mappings … into a plurality of RAID levels; and improving classification of datasets”; paragraph 0037 “A learning application122 that executes in the storage controller maps each of the datasets”, to one RAID level of a plurality of RAID levels based on machine learning mechanisms, training data ]; and
distributing, by one or more processors, each data block in the training dataset according to the respective determined storage strategy [note:  paragraph 0056 “an automated program specifies the RAID level”, collects statistics, timestamps, block size indication; ; paragraph 0057, learning mechanism determines where data should be written ].
Although Gonzalez et al. teach the invention as cited; they do not explicitly teach RAID strategies include “stripping, mirroring, parity, and double parity”; however, RAID article further details capabilities of a RAID device [note: pages 1-6, RAID 0, stripping, RAID 1- mirroring, RAID 5- stripping with parity, RAID -6 stripping with double parity]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited reference since they are both directed toward use of RAID devices. The article RAID further details the various RAID levels and benefits of using such a device.

Claim 2: “identifying, by one or more processors, a machine learning task associated with the training dataset utilizing associated training dataset metadata.” [note:  Gonzalez et al., paragraph 0037 RAID levels may infer a function from labeled training data; paragraph 0070 machine learning functions; paragraph 0072 analytics collected for data categorization ].

Regarding claim 8: “wherein the storage strategy comprises a file system determination.” [note: Gonzalez et al., Figure 1; paragraph 0063 storage management ].

The limitations of claims 9, 10, 15 and 16 parallel claims 1 and 2; therefore, they are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169